IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48603

 STATE OF IDAHO,                                 )
                                                 )    Filed: September 16, 2021
        Plaintiff-Respondent,                    )
                                                 )    Melanie Gagnepain, Clerk
 v.                                              )
                                                 )    THIS IS AN UNPUBLISHED
 PHILIP RAYMOND CHURCH,                          )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Orders denying motion for credit for time served and for reconsideration, affirmed.

       Philip R. Church, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Philip Raymond Church appeals from the judgment of the district court denying both his
motion for credit for time served and motion for reconsideration. Church argues credit for time
served should include his time on probation. Since Idaho law clearly states probation is not to be
considered as credit for time served, the district court did not err. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In April 2012, Church received a ten-year prison sentence for conspiracy to commit grand
theft by extortion. Jurisdiction was retained under Idaho Code § 19-2601(4), and later Church was
placed on probation. Church violated probation on three separate occasions. Subsequently, his
probation was revoked and his sentence ordered into execution. He was originally awarded 860
days of credit for time served.



                                                 1
       Church filed a motion asking the district court to revisit the calculation of credit for time
served. The district court found a discrepancy in the calculation and reduced Church’s award to
856 days. The district court denied Church’s motion for credit for time served for time he spent
on probation. Subsequently, Church’s motion to reconsider was denied. Church timely appeals.
                                                 II.
                                           ANALYSIS
       Whether a sentencing court has properly awarded credit for time served is a question of
law subject to free review. State v. Taylor, 160 Idaho 381, 384-85, 373 P.3d 699, 702-03 (2016);
State v. Vasquez, 142 Idaho 67, 68, 112 P.3d 1167, 1168 (Ct. App. 2005). We defer to the trial
court’s findings of fact unless those findings are unsupported by substantial and competent
evidence in the record and are therefore clearly erroneous. State v. Covert, 143 Idaho 169, 170,
139 P.3d 771, 772 (Ct. App. 2006).
       Under Idaho law, credit for time served is awarded only for periods of incarceration. I.C.
§ 18-309. When a sentence is imposed after a probation revocation, I.C. § 19-2603 governs the
calculation of credit for time served. According to I.C. § 19-2603, probationers are entitled to
credit for time served: (1) following service of a bench warrant for an alleged probation violation;
(2) following an arrest on an agent’s warrant for an alleged probation violation; and (3) time served
as a condition of probation. The statute further states: “The time such person shall have been at
large under such suspended sentence shall not be counted as a part of the term of his sentence.”
I.C. § 19-2603.
       Based upon the express language of the statute dictating that probation will not be
calculated for credit for time served, the district court concluded no credit was due for the time
that Church was on probation. Because Church’s claim is inconsistent with the plain language of
I.C. § 19-2603, he has failed to show that the district court erred by denying him additional credit
for the time he was on probation.
                                                III.
                                         CONCLUSION
       The district court did not err by refusing to grant Church credit for any time he was on
probation. Consequently, the district court’s orders denying Church’s motions for credit for time
served and for reconsideration are affirmed.
       Chief Judge HUSKEY and Judge BRAILSFORD CONCUR.

                                                 2